BEAUCHAMP, Judge.
Appellant was indicted for the offense of theft of an automobile. He pleaded guilty before the court, a jury having been waived. He was found guilty and his punishment was assessed at four years confinement in the penitentiary.
There is no statement of facts or bill of exception in the record. No question is presented for -review and the proceedings appear regular.
We observe that the court failed, in pronouncing sentence, to apply the indeterminate sentence law. The sentence is reformed to read that he is to serve not less than two years nor more than four years.
The judgment of the trial court is affirmed.